PER CURIAM.
This is a companion case to Hulsey v. State, 424 So.2d 24 (Fla. 4th DCA 1982) in which we affirmed a conviction for second degree murder. The appellant, La-Mura, was convicted of manslaughter after a joint trial with Hulsey, the triggerman in the shooting death upon which the homicide charges against Hulsey and LaMura were predicated. There was evidence presented at trial which suggested that the shooting took place as a result of a drug deal gone sour, and that both Hulsey and LaMura were in the process of attempting to forcibly recover the monies they had paid for the illicit drugs when the shooting took place. We believe the evidence of LaMu-ra’s knowledge of and participation in the episode would have been sufficient to support a finding that he was an aider and abettor to second degree murder and, hence, was sufficient to support his conviction of the lesser offense of manslaughter. See e.g. Beasley v. State, 360 So.2d 1275 (Fla. 4th DCA 1978) and Davis v. State, 275 So.2d 575 (Fla. 1st DCA 1973). We also find no error in the trial court denying appellant’s requested instruction because we believe the substance of that instruction was adequately covered by other instructions given to the jury.
Accordingly we affirm the judgment and sentence of the trial court.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.